EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 30, the period “ . ” is replaced with a comma, -- , --.
Claim 9 is canceled.

EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 9 directed to species non-elected without traverse.  Accordingly, claim 9 has been cancelled as noted above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3, 6, 7, 10, and 14-19 remain allowed as set forth in the notice of allowance mailed September 20, 2021.
As to the IDS submitted on April 26, 2022, US 7,669,836 (Trigg) is considered the closer of the two prior art references listed.
Trigg discloses a connection (see Figures 1-3) between a supported member (14) and a supporting member (20) using a connector (1) and a plurality of separate fasteners (see column 4, lines 5-7), the connection comprising:
a. the supported member having an end face;
b. the supporting member having a side face that is in generally abutting relation with the end face of the supported member (see Figure 2);
c. the connector, the connector having a generally planar central attachment area (9) bracketed by at least a pair of generally planar peripheral attachment areas (formed at the ends 5, 6 of the connector and including apertures 17), the central attachment area being generally aligned with the peripheral attachment areas, the central attachment area interfacing with the end face of the supported member and the peripheral attachment areas interfacing with the side face of the supporting member (see Figure 2); wherein
e. the central attachment area is formed with left and right  side strengthening areas (18, 19) that are disposed laterally from each other on the lateral axis of the connector with the central attachment area disposed between the left and right side strengthening areas, and the strengthening areas are elongated and extend in the direction of the longitudinal axis (see Figures 2 and 3);
f. the central attachment area joins with the peripheral attachment areas at junctions (the term “junctions” being so broad as to encompass the planar portions near the apertures 17 adjacent portions 8 and 15 in Figure 1),
g. the central attachment area has a selected cross-sectional area in a plane defined by the minor axis and the depth axis at a selected location away from the junctions with the peripheral attachment areas, and
i. the central attachment area joins with the peripheral attachment areas at junctions and left and right side strengthening areas extend in the direction of the longitudinal axis past the junctions (see Figure 1).
Trigg fails to disclose d. the plurality of separate fasteners that are used to attach the connector to the supported and supporting members have elongated shanks and tips and are only either driven through the central attachment area and through the end face of the supported member with their tips embedded in the supported member, or they are driven through the peripheral attachment areas and through the side face of the supporting member with their tips embedded in the supporting member, with each of the peripheral attachment areas receiving at least one of the plurality of separate fasteners therethough, and with the central attachment area receiving at least one of the plurality of separate fasteners therethrough; and
h. the junctions where the peripheral attachment areas join with the central attachment area have cross-sectional areas in the plane defined by the minor axis and the depth axis that are much less than that of the selected cross-sectional area of the central attachment area at the selected location away from the junctions with the peripheral attachment areas.
The prior art fails to fairly show or suggest a modification to Trigg such that it would include limitations (d) and (h) noted above.
Attention is directed to newly cited reference US 4,498,801 (Gilb).
Gilb discloses a connection (see Figures 1-7) between a supported member (7) and a supporting member (26) using a connector (1) and a plurality of separate fasteners (see column 2, lines 32-36), the connection comprising:
a. the supported member having an end face;
b. the supporting member having a side face that is in generally abutting relation with the end face of the supported member (see Figure 1);
c. the connector, the connector having a generally planar central attachment area (4) bracketed by at least a pair of generally planar peripheral attachment areas (23, 24), the central attachment area being generally aligned with the peripheral attachment areas, the central attachment area interfacing with the end face of the supported member and the peripheral attachment areas interfacing with the side face of the supporting member (see Figure 1); wherein
d. the plurality of separate fasteners that are used to attach the connector to the supported and supporting members have elongated shanks and tips and are only either driven through the central attachment area and through the end face of the supported member with their tips embedded in the supported member, or they are driven through the peripheral attachment areas and through the side face of the supporting member with their tips embedded in the supporting member, with each of the peripheral attachment areas receiving at least one of the plurality of separate fasteners therethough, and with the central attachment area receiving at least one of the plurality of separate fasteners therethrough (see Figure 1);
e. the central attachment area is formed with left and right side strengthening areas (6, 9) that are disposed laterally from each other on the lateral axis of the connector with the central attachment area disposed between the left and right side strengthening areas, and the strengthening areas are elongated and extend in the direction of the longitudinal axis (see Figure 1);
f. the central attachment area joins with the peripheral attachment areas at junctions (formed at the gaps between central portion 4 and peripheral portions 23, 24 in Figure 1; see also annotated Figure 1 below),
g. the central attachment area has a selected cross-sectional area in a plane defined by the minor axis and the depth axis at a selected location away from the junctions with the peripheral attachment areas (see Figure 1), and
h. the junctions where the peripheral attachment areas join with the central attachment area have cross-sectional areas in the plane defined by the minor axis and the depth axis that are much less than that of the selected cross-sectional area of the central attachment area at the selected location away from the junctions with the peripheral attachment areas (see Figure 1).

    PNG
    media_image1.png
    335
    488
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1 of Gilb
Gilb fails to disclose i. the central attachment area joins with the peripheral attachment areas at junctions and left and right side strengthening areas extend in the direction of the longitudinal axis past the junctions. Instead, Gilb instead discloses the left and right side strengthening areas (6, 9) extending up to the junctions, but not past. One of ordinary skill in the art would not have been motivated to modify Gilb such that the central attachment area joins with the peripheral attachment areas at junctions and left and right side strengthening areas extend in the direction of the longitudinal axis past the junctions. Such a modification would not be possible as the connector (1) of Gilb is formed from a single sheet (see Figure 7). Extending the strengthening areas past the junctions would destroy the intended structure of Gilb as it the sheet would no longer be able to be folded to achieve the configuration shown in the drawings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 4, 2022